Hathaway, J.
The plaintiff was not a party to the contract for building the ship. He does not appear to have signed it, or to have authorized any one to sign it for him, or even to have seen it, and all he seems to have done towards a bargain was to tell Potter he would take one sixteenth, at forty dollars per ton, which Potter told him was the price, and to request Potter to write to the defendants that he would take one sixteenth, which Potter did; and he gave Potter six hundred dollars to pay to defendants, which they received. We do not perceive how the defendants could have been aggrieved by any of the rulings of the court in the progress of the trial, or by any of the instructions given to the jury.
The instruction requested, and refused, so far as it could properly be given, was embraced in the previous instructions. Potter might have been “ acting in behalf of the plaintiff” without any authority to do so. The instruction, as requested, was properly refused.

Exceptions overruled.